DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On page 6, lines 19-20, “main plate 2” should read –main plate 2a--.  On page 9, line 20, “and is positively” should read –and positively--.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, lines 9-10, “so as be pressed” should read –so as to be pressed--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim limitation “sealing member” (claim 1) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification discloses a structure for a “sealing material” (page 8 lines 7-16) but the Specification discloses no structure at all relating to a “sealing member”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
With regard to claims 2-5, in that claims 2-5 depend either directly or indirectly from claim 1, claims 2-5 are similarly rejected.  
Claim 1 discloses “a sealing member covering an outer peripheral surface”.  Claim 1 does not make clear what element the “outer peripheral surface” is on, thus rendering the claim indefinite.
With regard to claims 2-5, in that claims 2-5 depend either directly or indirectly from claim 1, claims 2-5 are similarly rejected.  
Claim 2 recites the limitation "the outer side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
With regard to claim 3, in that claim 3 depends directly from claim 2, claim 3 is similarly rejected.
Claim 4 discloses “an R-surface shape”.  It is unclear by this description what the shape is intended to be, thus rendering the claim indefinite.
Claim 5 recites the limitation "the sealing material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPAP 2018/0223874 (Maruyama hereinafter).
With regard to claim 1, insofar as claim 1 is definite, Maruyama discloses a blower (15) in which a fan case (16a) housing an impeller (18) and provided with a 5blowing path (19) is integrally assembled to a motor case (16b) housing a motor (M) that drives the impeller (18) to rotate, and outside air is sucked into (via 17a) the fan case (16a) from an axial direction by rotation of the impeller (18) and discharged from the blowing path (19) provided on an outer side in a radial direction, 
wherein a stator core (2a) is assembled to an inner wall surface of the motor 10case (16b) through a sealing member (3) covering an outer peripheral surface and both end edge portions in the axial direction thereof, which is assembled so that both end edge portions of the sealing member (3) in the axial direction are sandwiched so as to 

    PNG
    media_image1.png
    454
    770
    media_image1.png
    Greyscale


Annotated Fig. 2 of Maruyama

With regard to claim 2, insofar as claim 2 is definite, Maruyama discloses the blower (15) according to claim 1, wherein a first protruding wall portion and a second protruding wall portion are annularly provided to protrude with a prescribed interval on an inner side in the radial direction and the outer side in the radial direction, thereby forming a concave groove between a pair of 20protruding wall portions, and 
a case opening end portion of the motor case is inserted into the concave groove and the first protruding wall portion is fitted to the motor case (16b) so that an outer peripheral surface of the first protruding wall portion overlaps with an inner peripheral 
With regard to claim 3, insofar as claim 3 is definite, Maruyama discloses the blower according to claim 2, wherein the second protruding wall portion is assembled so as to be pushed onto a flange portion provided to protrude on an outer peripheral surface of the motor case (16b) while being positioned 122702LT:204663:513249:1:ALEXANDRIAAttorney Docket No.: P12369US00in the axial direction (see Annotated Fig. 2 of Maruyama above).
With regard to claim 4, insofar as claim 4 is definite, Maruyama discloses the blower according to claim 1, wherein pressing surfaces of the protruding wall portions respectively provided in the fan case (16a) and the motor case (16b) 5so as to face each other in the axial direction have an R-surface shape.
With regard to claim 5, insofar as claim 5 is definite, Maruyama discloses the blower according to claim 1, wherein an annular elastic member such as vibration isolation rubber or elastomer is used as the sealing material (3) (paragraph [0023]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPAP’s 2008/0014104, 2012/0138058, 2014/0341759, 2017/0110932, 2017/0146033, 2017/0204868, 2017/0227020, 2017/0268524, 2018/0100517, 2018/0156233, 2018/0163747, 2019/0021562, 2021/0285406 and 2021/0285691 as well as USP 5,679,992 all disclose blowers that use an elastomer to seal and/or suppress vibration and/or noise.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON R EASTMAN/Primary Examiner, Art Unit 3745